Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the following Species / embodiment “wherein the first crop conveyor is at least partially longitudinally offset from the second crop conveyor” (cl. 15, 19) must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The amendment filed 11/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

21. (New) The compound header of claim 20, wherein the reel harvester comprises: a reel; at least one arm, the reel located at an end of the at least one arm; and 
an actuator system configured to at least one of alter a height of the reel above the ground, extend the reel, retract the reel, and alter a rotational speed of the reel.

Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 12-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kincaid (2007/0033913).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Capability for two harvester types laterally arranged)]
    PNG
    media_image1.png
    475
    559
    media_image1.png
    Greyscale



“[0026] Header 10, when attached to a combine, is particularly useful for harvesting multi-crop research plots. The combine for use with header 10 is also physically divided into separate compartments of equal functional capacity. This practice is often referred to as "splitting" a combine and comprises retrofitting a machine designed to harvest a single crop so that it is capable of harvesting two different varieties of grain at a single time without cross-contaminating either grain plot. This modification has typically been applied to either twin rotor systems, or single cylinder systems equipped with a four-row header. This modification involves physically separating the internal components of the combine. Once threshed in one of the separate combine compostrants, the grain can be packaged or immediately analyzed using on-board data collection equipment.”

“[0025] Header 10, as shown, is provided with two pairs of row units 44 particularly suited for harvesting row crops. However, it is within the scope of the present invention that header 10 be provided with a reel head or different kind of cutting table to harvest crops such as wheat.”


1. (Currently Amended) A combine harvester comprising: 
a body portion (10); 
a feeder house extending from the body portion (par. 8, “feederhouse assembly that is divided into at least first and second passages”); and 
a compound header coupled to the feeder house (fig 6; and/or par. 20, “two-row combine header”), the compound header comprising: 
a first crop harvester type (shown & taught above); and 
a second crop harvester type laterally arranged relative to the first crop harvester type, 
wherein the first crop harvester type is different from the second crop harvester type (shown & taught above, harvester of “different varieties of grain”; see par. 26 above), 
wherein an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type (shown/taught above).  


3. (Original) The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have equal widths (shown/taught above).  

5. (Original) The combine harvester of claim 1, wherein the first crop harvester type forms a first crop flow of a first harvested crop, wherein the second crop harvester type forms a second crop flow of a second harvested crop, and wherein the first crop flow and the second crop flow are isolated from each other (par. 26, teaches the two separate crop flow by proving a split combine, in order to two different varieties of grain and without cross-contamination).

6. (Original) The combine harvester of claim 5, further comprising processing equipment disposed in the body portion, wherein the first crop flow is transported to the processing equipment (par. 26 teaches two separate processing systems in a split combine, i.e. including two rotors).

The following sub-combination already addressed above in the combination claims, unless otherwise noted:

12. (Currently Amended) A compound header for a combine harvester, the compound header comprises: 
a first crop harvester type; and 
a second crop harvester type different from the first crop harvester type, 
the first crop harvester type and the second crop harvester type being laterally arranged relative to each other, 
wherein an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type.

[AltContent: textbox (1st & 2nd conveyors)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    475
    559
    media_image1.png
    Greyscale


13. (Original) The compound header of claim 12, wherein the first crop harvester type comprises a first crop conveyor and wherein the second crop harvester type comprises a second crop conveyor (see cl. 1).

14. (Original) The compound header of claim 13, wherein the first crop conveyor is laterally offset from the second crop conveyor (shown & taught above).


18. (Original) The compound header of claim 12, wherein the lateral arrangement of the first crop harvester type and the second crop harvester type comprises the first crop harvester type being divided by the second crop harvester type (the function of “divided” is met by a structural element, i.e. a partition 56).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

Kincaid teaches the claimed invention, except teaching the design choice of widths and/or the arrangement, i.e. offset longitudinally:

4. (Original) The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have unequal widths.
15. (Original) The compound header of claim 13, wherein the first crop conveyor is at least partially longitudinally offset from the second crop conveyor (see Drawing’s Objection above).
19. (Original) The compound header of claim 18, wherein the first crop harvester type comprises a first crop conveyor, wherein the second crop harvester type comprises a second crop conveyor, and wherein the first crop conveyor is longitudinally offset from the second crop conveyor (see claim 15).

The applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element (evidenced in comparision with the Species/embodiment claimed in claim 3, i.e. “equal” width), is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crop harvester types with unequal width, including the longitudinal partial offset design or arrangement using sound engineering skill and judgement.




Claim(s) 7-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

The various embodiments or choice of handling first or second crop flow is not shown in Kincaid:


8. (Original) The combine harvester of claim 5, wherein the second crop flow is offloaded from the compound header (in par. 26, teaches the threshed crop can be “packaged”; it is extremely well known to one skilled in the art that the crop is conventionally offloaded).
16. (Original) The compound header of claim 13, further comprising a first offloading location associated with the first crop conveyor and a second offloading location associated with the second crop conveyor, wherein the first offloading location is located laterally adjacent to the first crop conveyor, and wherein the second offloading location is located longitudinally adjacent to the second crop conveyor (as discussed in re cl. 8, it is extremely well known to one skilled in the art that the crop is offloaded, in case of the Kincaid’s split or twin rotor / thresher, the offload location would obviously be longitudinally adjacent to each other).


7. (Original) The combine harvester of claim 5, wherein the second crop flow is offloaded from the combine harvester in an unprocessed condition (not shown).
However, it would not be outside the skill to process (thresh) or not process (without threshing) a crop flow.


11. (Original) The combine harvester of claim 7, wherein the second crop flow is transported through the body portion prior to being offloaded from the combine harvester (addressed in re cl. 8).

In re cl. 9, 10:	There is no criticality in the manner the crop is handled, as evidenced in the alternative handling of the crop (cl. 9 versa 10), therefore it would be well known to one skilled in the art that that the crop (second crop) can be offloaded to the ground or to vehicle:

9. (Original) The combine harvester of claim 8, wherein the second crop flow is offloaded from the header to a vehicle (it is extremely well known to one skilled in the art that the crop is conventionally offloaded to a vehicle).
10. (Original) The combine harvester of claim 8, wherein the second crop flow is offloaded onto the ground.



Claim(s) 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

Various embodiments or configurations of the conveyor and/or the header structurally (auger, belt, row unit, reel) is not shown, however Kincaid teaches (in par. 25):

“[0025] Header 10, as shown, is provided with two pairs of row units 44 particularly suited for harvesting row crops. However, it is within the scope of the present invention that header 10 be provided with a reel head or different kind of cutting table to harvest crops such as wheat.”

17. (Original) The compound header of claim 12, wherein the first crop conveyor is an auger and wherein the second crop conveyor is an endless belt.

It would have been obvious to pick and choose from any of the well known conveyor types, such as  one being an auger or belt, because there is no criticality choosing one over the other, as demonstrated by applicant’s Disclosure, thus it would be within the scope of one skilled, as taught in Kincaid, to choose a suitable conveying type for the first and second conveyors, in order to match the type of grain variety harvested.


20. (Original) The compound header of claim 12, wherein the first crop harvester type comprises a harvester comprising row units and wherein the second crop harvester type comprises a reel harvester.
It would have been obvious to pick and choose from any of the well known harvester types, such as  one being row units or reel harvester, because there is no criticality choosing one over the other, as demonstrated by applicant’s Disclosure, thus it would be within the scope of one skilled, as taught in Kincaid, to choose a suitable conveying type for the first and second conveyors.

21. (New) The compound header of claim 20, wherein the reel harvester comprises: a reel; at least one arm, the reel located at an end of the at least one arm; and an actuator system configured to at least one of alter a height of the reel above the ground, extend the reel, retract the reel, and alter a rotational speed of the reel (see New Matter issue above; the choice of using a reel is taught in Kincaid, its operational capability is well known in the art).

Response to Arguments

Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 

Applicant’s argument regarding Kincaid is not agreed with.  Kincaid teaches harvesting two different varieties of grain (par. 26), the crops are separated and without cross contamination (par. 20), and it is within Kincaid scope of invention to pick and choose, and/or mix the type of headers used for each harvesting type (par. 25). 
If Applicant persist in seeking patent protection, he should consider setting forth in the independent claim(s) additional structure that would define the invention over the prior art reference(s), since independent claims 1 and 12 do no recite structurally distinct headers.  Kincaid teaches harvesting two different crop types as detailed in the Rejection above.

In response to Applicant's arguments, 37 CFR § 1.111(b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section."  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.
Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Borry et al (10321628) teaches longitudinally offset harvesting with different width (figs 1-2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD F KOVACS/               Primary Examiner, Art Unit 3671